Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
Response to Amendment
In response to the amendments received 12/11/2020: 
Claims 1 and 5-9 are pending in the current application. Claims 2-4 are canceled. Claims 5-9 remain withdrawn without traverse. 
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Affidavit Declaration
The affidavit filed 12/11/2020 has been considered by the examiner and an analysis is provided in the response to arguments section. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable by Yoon et al. (US 2016/0093449).
Regarding claim 1, Yoon teaches a positive electrode active material comprising aminophenol (P53) in an aqueous redox flow battery, or redox flow energy system (P50). 

Furthermore, it would have been obvious to a person of ordinary skill in the art at the time, to use para-aminophenol with a reasonable expectation of success given the finite number of predictable solutions, or positions of the amino group on the phenol (meta/para/ortho). MPEP 2143 E
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 
Applicant asserts that the submitted affidavit shows that the results of para-aminophenol are superior and unexpected compared to at least meta-aminophenol. 
Examiner respectfully disagrees. 
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a MPEP 716.02
The submitted affidavit fails to teach that the difference in property is a marked improvement, leading to true unexpectancy. The evidence submitted by the applicant fails to prove that the results are significant and unexpected. Table 1, which appears to show that the claimed para-aminophenol and comparative meta-aminophenol only differ by a small degree with regards to the current, voltage and energy efficiency. 
Examiner notes that the burden is on the applicant to establish results are unexpected and significant. 
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 
"[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992) MPEP 716.02 (b)
While the applicant explains that these properties improve lifespan and reduce overpotential, the difference in the values appears to be by such a small degree that there appears to be no significant statistical difference. It is unclear if the selection of the para-aminophenol would lead to an entirely different, or far superior battery than the selection of the meta-aminophenol based on these properties.
Furthermore, a person of ordinary skill in the art could have reasonably predicted the claimed invention based on the prior art. 
prima facie obviousness in making a final determination of the obviousness of the claimed invention. MPEP 716.02(c) 
The properties of current, voltage and energy are well known within the prior art and given the prior art teaching of aminophenol, which only has three possible configurations, a skilled artisan could easily envisage each member, and arrive at the claimed para-aminophenol. MPEP 2144.08 
Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. MPEP 716.01(d)
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yun et al. (5,066,369) teaches preparing para-aminophenol using an electrolytic solution and a positive electrode and negative electrode wherein para-aminophenol is generated at the positive electrode. 
Harwood (US 3,338,806) teaches that the reduction of nitrobenzene in an electrochemical cell yields para-aminophenol at the cathode.
DeLue et at. (4,636,286)Teaches para-aminophenol formed on the cathode, as a result of the cathodic reactions, or a positive electrode active material comprising para-aminophenol. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Amanda Rosenbaum/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729